DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the RCE filed on 05/09/2022.
Claims 1, 2, 5, 8, 13 and 18 have been amended. 
Claims 4 and 17 have been canceled. 
Claims 1-3, 5-16 and 18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Nieberding on 03/30/2022.

The application has been amended as follows: 

Claim 1, line 13, “during the assembly” has been changed to - - during assembly - -.
Claim 7, line 2, “joint preferably formed” has been changed to - - joint formed - -.
Claim 7, line 3, “the region” has been changed to - - the at least one joint region - -.
Claim 9, line 7, “which notch arrangement or notch” has been changed to - - which the notch arrangement or the at least one notch - -.
Claim 16, line 3, “or first shaft region” has been changed to - - or the first shaft region - -.
Claim 16, line 6, “during assembly” has been changed to - - during the assembly - -.


REASONS FOR ALLOWANCE
Claims 1-3, 5-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the at least one indicator element is designed as an element which protrudes radially from the fastening element, at least in certain regions, and which is connected to the flange region or first shaft region of the fastening element via at least one joint region such that, during the assembly of the fastening element into or in the opening, the indicator element is pressed through a boundary or edge region of the opening relative to the flange region and/or relative to the first shaft region contrary to an insertion direction of the fastening element. 
Regarding claim 8, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the at least one indicator element has an arm region extending in an insertion direction of the fastening element, at least in certain regions, wherein a distal end region of the arm region is located in a plane which is spaced further from the plane in which, or through which, the head region of the fastening element is located or extends than the plane in which, or through which, the flange region of the fastening element is located or extends. 
Regarding claim 18, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the at least one indicator element is designed as a destructively formed indicator element, which is formed to acoustically signal the assembly state of the fastening element in a non-regenerative manner by means of a click noise caused by a snapping or collapse of a predetermined kink point or predetermined breaking point of the indicator element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT
In view of applicant’s amendments to the claims submitted in the reply filed on 03/24/2022, the claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677

/Robert Sandy/Primary Examiner, Art Unit 3677